FILED: October 20, 2020

                                       PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT



                                       No. 20-2104


PATSY J. WISE; REGIS CLIFFORD; SAMUEL GRAYSON BAUM; DONALD
J. TRUMP FOR PRESIDENT, INC.; GREGORY F. MURPHY, U.S.
Congressman; DANIEL BISHOP, U.S. Congressman; REPUBLICAN
NATIONAL COMMITTEE; NATIONAL REPUBLICAN SENATORIAL
COMMITTEE; NATIONAL REPUBLICAN CONGRESSIONAL COMMITTEE;
NORTH CAROLINA REPUBLICAN PARTY; CAMILLE ANNETTE BAMBINI,

            Plaintiffs – Appellants,

v.

DAMON CIRCOSTA, in his official capacity as Chair of the State Board of
Elections; STELLA ANDERSON, in her official capacity as Secretary of the State
Board of Elections; JEFF CARMON, in his official capacity as Member of the NC
State Board of Elections; KAREN BRINSON BELL, in her official capacity as
Executive Director of the North Carolina State Board of Elections; NORTH
CAROLINA STATE BOARD OF ELECTIONS,

            Defendants – Appellees,

and

BARKER FOWLER; BECKY JOHNSON; JADE JUREK; ROSALYN
KOCIEMBA; TOM KOCIEMBA; SANDRA MALONE; NORTH CAROLINA
ALLIANCE FOR RETIRED AMERICANS; CAREN RABINOWITZ,

            Intervenors/Defendants – Appellees.
                                   No. 20-2107


TIMOTHY K. MOORE, in his official capacity as Speaker of the North Carolina
House of Representatives; PHILIP E. BERGER, in his official capacity as President
Pro Tempore of the North Carolina Senate; BOBBY HEATH; MAXINE
WHITLEY; ALAN SWAIN,

             Plaintiffs – Appellants,

v.

DAMON CIRCOSTA, in his official capacity as Chair of the North Carolina State
Board of Elections; STELLA ANDERSON, in her official capacity as a member of
the North Carolina State Board Elections; JEFF CARMON, III, in his official
capacity as a member of the North Carolina State Board of Elections; KAREN
BRINSON BELL, in her official capacity as the Executive Director of the North
Carolina State Board of Elections,

             Defendants – Appellees,

and

BARKER FOWLER; BECKY JOHNSON; JADE JUREK; ROSALYN
KOCIEMBA; TOM KOCIEMBA; SANDRA MALONE; NORTH CAROLINA
ALLIANCE FOR RETIRED AMERICANS; CAREN RABINOWITZ

             Intervenors/Defendants – Appellees.



                                        ORDER


       Upon consideration of submissions relative to the emergency motions for injunction

pending appeal, the court denies injunctive relief pending appeal.




                                            2
      Chief Judge Gregory, Judge Motz, Judge King, Judge Keenan, Judge Wynn, Judge

Diaz, Judge Floyd, Judge Thacker, Judge Harris, Judge Richardson, Judge Quattlebaum,

and Judge Rushing voted to deny the motions for injunction. Judge Wilkinson, Judge

Niemeyer, and Judge Agee voted to grant the motions for injunction.

      Judge Wynn wrote an opinion on the denial of emergency injunctive relief. Judge

Motz wrote a concurring opinion. Judge Wilkinson and Judge Agee wrote a dissenting

opinion in which Judge Niemeyer joined. Judge Niemeyer wrote a separate dissenting

opinion.

                                               For the Court

                                               /s/ Patricia S. Connor, Clerk




                                           3
WYNN, Circuit Judge, denying emergency injunctive relief:

       The judges of the Fourth Circuit and our fellow judges on North Carolina’s state

and federal courts have done an admirable job analyzing these weighty issues under

substantial time constraints. Our prudent decision today declines to enjoin the North

Carolina State Board of Elections’s extension of its deadline for the receipt of absentee

ballots for the ongoing general election.

       Reading the dissenting opinion of our colleagues Judge Wilkinson and Judge Agee,

one might think the sky is falling. Missing from their lengthy opinion is a recognition of

the narrowness of the issue before us. Importantly, the only issue we must now decide is

Plaintiffs’ request for an emergency injunction pending appeal regarding a single aspect of

the procedures that the district court below refused to enjoin: an extension of the deadline

for the receipt of mail-in ballots. All ballots must still be mailed on or before Election Day.

The change is simply an extension from three to nine days after Election Day for a timely

ballot to be received and counted. That is all.

       Implementation of that simple, commonsense change was delayed by judicial

intervention. To be sure, some of that intervention was by the state courts: although a state

trial court approved of the ballot-receipt extension, a state appellate court stayed it pending

appeal, a stay that was lifted late yesterday afternoon. See Defendants’ Supp. Letter (Oct.

19, 2020). That stay was, of course, the state court’s prerogative. But prior to the state

appellate court’s intervention, it was solely federal court intervention that kept this change

from being implemented. Our dissenting colleagues would perpetuate that intervention

now, despite the Supreme Court’s admonitions against taking such action.
                                              4
       Yet North Carolina voters deserve clarity on whether they must rely on an

overburdened Post Office to deliver their ballots within three days after Election Day. The

need for clarity has become even more urgent in the last week, as in-person early voting

started in North Carolina on October 15 and will end on October 31. As our dissenting

colleagues so recently reminded us, a federal court injunction would “represent[] a stark

interference with [North] Carolina’s electoral process right in the middle of the election

season,” which is inappropriate because “the federal Constitution provides States—not

federal judges—the ability to choose among many permissible options when designing

elections,” especially when the “law is commonplace and eminently sensible.” Middleton

v. Andino, No. 20-2022, 2020 WL 5752607, at *1 (4th Cir. Sept. 25, 2020) (Wilkinson and

Agee, JJ., dissenting) (internal quotation marks omitted).

       This fast-moving case is proceeding in state court and involves an ongoing

election—two sound reasons for us to stay our hand. Because Plaintiffs have not

established a likelihood of success on the merits—and because, in any event, Purcell and

Andino require that we not intervene at this late stage—we rightly decline to enter an

injunction pending appeal.

                                            I.

       The North Carolina Alliance for Retired Americans and several individual voters

filed suit against the State Board of Elections (“Board”) in Wake County Superior Court

on August 10, 2020, challenging, among other provisions, the state’s requirement that mail-

in ballots be received within three days of Election Day. Speaker Tim Moore and Senate



                                             5
President Pro Tempore Phil Berger—two of the plaintiffs here—intervened as defendants

alongside the Board on August 12. 1

       On September 15, the State Board voted unanimously—and in bipartisan fashion!—

to extend the receipt deadline for this election until nine days after Election Day (November

12, 2020). 2 The NC Alliance plaintiffs agreed to a settlement based, in part, on this change.

On September 22, they joined the Board in asking the state court to approve a Consent

Judgment formalizing the new receipt deadline. The state court issued an order approving

the Consent Judgment on October 2. 3 This October 2 order established the relevant status

quo for Purcell purposes. Under this status quo, all absentee votes cast by Election Day

and received by November 12 would be counted.



       1
         The political-committee Plaintiffs in the Wise case before us also successfully
intervened in the NC Alliance litigation on September 24, 2020, where they claimed to
represent the interest of “Republican voters throughout the state.” Moore v. Circosta, No.
20-2062, Defendants-Appellants’ App’x at 286.
       2
         This was far from a radical move. The Board regularly extends its absentee ballot
receipt deadlines in response to the hurricanes that befall us in the autumn. See Emergency
Order—Updated 11/5/1018, N.C. State Bd. of Elections (Nov. 5, 2018),
https://s3.amazonaws.com/dl.ncsbe.gov/State_Board_Meeting_Docs/Orders/Executive%
20Director%20Orders/Order_2018-10-19.pdf (extending deadline to nine days after
Election Day in response to Hurricane Florence); Second Emergency Executive Order,
N.C.         State       Bd.         of       Elections          (Sept.       6,     2019),
https://s3.amazonaws.com/dl.ncsbe.gov/State_Board_Meeting_Docs/Orders/Executive%
20Director%20Orders/Order2_2019-09-06.pdf (extending deadline to eight days after
Election Day in response to Hurricane Dorian).
       3
         The state court explicitly found that the Consent Judgment was the product of
arms-length negotiations between the parties. See Wise Intervenor-Appellees’ App’x at 37.
Efforts to characterize this good-faith agreement as a collusive backroom deal bulldoze
through that plainly supportable conclusion.

                                              6
       However, on September 26, Speaker Moore, Leader Berger, and others initiated two

federal lawsuits in the Eastern District of North Carolina. On October 3—the day after the

state court issued final judgment—Judge Dever granted those parties’ request for a

Temporary Restraining Order, preventing the Consent Judgment from going into effect. 4

Judge Dever’s order thus suspended the status quo already created by the state court order.

       On October 5, the Board filed emergency motions for administrative and temporary

stays of the TRO—which it properly understood to be a preliminary injunction, in effect if

not in name—pending appeal in this Court. While those motions were pending, on October

6, Plaintiffs filed a motion in the district court to formally convert the TRO into a

preliminary injunction. On the same day, Plaintiffs sought a writ of supersedeas as well as

a temporary stay and expedited review of the NC Alliance judgment from the North

Carolina Court of Appeals.

       A week went by. The Fourth Circuit panel assigned to hear the Board’s motions to

stay Judge Dever’s TRO did not take any action. The district court finally ruled on the

motions for preliminary injunctions on October 14. And on October 15, the state appellate

court granted a temporary stay—a stay that it dissolved yesterday when it denied the

petitions for writs of supersedeas. Accordingly, the ballot receipt extension has gone into

effect. See Defendants’ Supp. Letter (Oct. 19, 2020).

       Again, before us now is only the issue of whether to grant an injunction—which a

district court has already denied—of the ballot-receipt extension. Our dissenting colleagues


       4
         By that order, Judge Dever also transferred the case to Judge Osteen in the Middle
District of North Carolina.
                                             7
apparently believe the witness-requirement issue is also before us, as their opinion is

peppered with references to it, and even proposes to order injunctive relief on that point.

See Wilkinson and Agee Dissenting Op. at 46. Yet, as Plaintiffs themselves vigorously

assert, “the only aspect of the revised Numbered Memo 2020-19 that Appellants are

seeking to enjoin is the extension of the receipt deadline.” Moore Reply Br. at 1; see also

Wise Reply Br. at 3 (noting that the most recent version of the memo issued by the Board

“honor[s] the Witness Requirement”). And indeed, as the district court noted, the one-

witness requirement remains in place under the district court’s August 4, 2020 injunction.

Moore v. Circosta, No. 1:20CV911, 2020 WL 6063332, at *2 (M.D.N.C. Oct. 14, 2020).

The injunction our colleagues propose to issue on the witness requirement is therefore

inappropriate, and their references throughout their opinion to that aspect of the parties’

dispute are inapposite.

                                              II.

       From the outset, Purcell strongly counsels against issuing an injunction here.

       The status quo is plainly that the ballot-receipt extension is in place. The extension

took effect after the district court’s TRO expired (October 16) and the state appellate court

dissolved its temporary administrative stay (October 19). But even before those injunctions

lifted, the ballot-receipt extension has been the status quo ever since the trial court approved

the settlement (October 2).

       The Supreme Court’s recent decision in Andino instructs that it is not federal court

decisions, but state decisions, that establish the status quo. In Andino, there was a state law

in place that was modified by a federal court injunction for the primaries; the state law
                                               8
continued to be in place for the November election; and the district court again enjoined it.

My view was that the injunction at the time of the primaries—establishing the rules when

voters most recently voted—was the status quo. Middleton v. Andino, No. 20-2022, 2020
U.S. App. LEXIS 31093, at *10 (4th Cir. Sep. 30, 2020) (Wynn, J., concurring). But our

dissenting colleagues disagreed, viewing the state law as the status quo and federal court

intervention as inappropriate under Purcell. See Middleton, 2020 WL 5752607, at *1

(Wilkinson and Agee, JJ., dissenting). The Supreme Court agreed with our colleagues.

Andino v. Middleton, No. 20A55, 2020 WL 5887393, at *1 (U.S. Oct. 5, 2020). Apparently,

then, it is the state’s action—not any intervening federal court decision—that establishes

the status quo.

       Here, the state’s action was to implement the challenged modifications. 5 The status

quo was therefore established on October 2, when the state court approved the Consent

Judgment in NC Alliance. The district court below agreed. See Moore, 2020 WL 6063332,

at *23 (refusing to enjoin the absentee ballot receipt deadline extension as it would be

inappropriate to cause confusion by “changing [the] election rules” the state established on

October 2). Purcell and Andino therefore require that we refuse to enter an injunction here.

       Further, contrary to our dissenting colleagues’ assertion, Wilkinson and Agee

Dissenting Op. at 44–45, Purcell is about federal court intervention. See, e.g., Andino,


       5
         Our dissenting colleagues believe that we must defer to the General Assembly over
the Board. Wilkinson and Agee Dissenting Op. at 22. But whether the Board may properly
act as an agent of the state legislature is a complicated question of state law that is, at this
moment, being litigated in state court. As discussed below, Pullman abstention requires
that we refrain from injecting ourselves into the middle of this dispute.

                                               9
2020 WL 5887393, at *1 (Kavanaugh, J., concurring) (“[F]or many years, this Court has

repeatedly emphasized that federal courts ordinarily should not alter state election rules in

the period close to an election.” (emphasis added)); Republican Nat’l Comm. v. Democratic

Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (“This Court has repeatedly emphasized that

lower federal courts should ordinarily not alter the election rules on the eve of an election.”

(emphasis added)); Andino, 2020 WL 5752607, at *1 (Wilkinson and Agee, JJ., dissenting)

(“[T]he federal Constitution provides States—not federal judges—the ability to choose

among many permissible options when designing elections. The [contested injunction]

upends this whole structure and turns its back upon our federalist system.” (internal

quotation marks and citation omitted) (emphasis added)); cf. Scarnati v. Boockvar, No.

20A53, 2020 U.S. LEXIS 5182, at *1 (Oct. 19, 2020) (denying by divided vote an

application for stay of decision by Pennsylvania Supreme Court extending deadline for

receipt of absentee ballots); Republican Party of Pa. v. Boockvar, No. 20A54, 2020 U.S.

LEXIS 5181, at *1 (Oct. 19, 2020) (same).

       Our dissenting colleagues’ attempt to stretch Purcell beyond its clear limits to cover

not just federal court action, but also action by state courts and state executive agencies

acting pursuant to a legislative delegation of authority, proves too much. They cite no

authority for this expansion, and there is none.

       Indeed, our dissenting colleagues’ assertion that “there is no principled reason why

this rule should not apply against interferences by state courts and agencies,” Wilkinson

and Agee Dissenting Op. at 44, flips Purcell on its head: our colleagues justify federal court

intervention—the one thing Purcell clearly counsels against—based on their own notions
                                              10
of what the Supreme Court should have said in Purcell. We cannot agree with such an

expansion of federal court power at the expense of states’ rights to regulate their own

elections. 6 To do so would amount to inappropriate judicial activism.

                                            III.

       Turning to whether Plaintiffs are likely to succeed on the merits, the district court

concluded that the Board likely violated the Equal Protection Clause when it extended the

deadline for receipt of civilian absentee ballots postmarked by Election Day from three

days after Election Day to nine days after Election Day. The court relied heavily on Bush

v. Gore, 531 U.S. 98 (2000) (per curiam). See Moore, 2020 WL 6063332, at *17, 19. Bush

prohibits arbitrary and disparate treatment in the valuation of one person’s vote in relation

to another’s. 7




       6
          Additionally, the primary justification behind the Purcell principle—as our
dissenting colleagues correctly state—is to avoid “chaos.” See Wilkinson and Agee
Dissenting Op. at 23, 34, 46; see also Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006) (noting
that “[c]ourt orders affecting elections” can create “voter confusion”). It is difficult to
conceive what chaos our colleagues can possibly be envisioning here. Voter behavior
cannot be impacted by our decision one way or another. Voters must postmark their mail-
in ballots on or before Election Day. Thus, the deadline extension only changes two things:
more votes cast by mail will be counted rather than discarded because of mail delays, and
fewer voters will have to risk contracting the novel coronavirus by voting in person. Only
a grotesquely swollen version of Purcell would consider this “voter confusion,” or in any
way harmful.
       7
         Of course, Bush is of limited precedential value. See Bush, 531 U.S. at 109 (“Our
consideration is limited to the present circumstances, for the problem of equal protection
in election processes generally presents many complexities.”). This analysis treats it as
binding for present purposes.

                                             11
       This case totally lacks the concern with arbitrary or disparate standards that

motivated Bush. The standard could not be clearer or more uniform: everyone must cast

their ballot on or before Election Day, and the ballot will be counted for everyone as long

as it is received within nine days after Election Day. Nor will the ballot receipt extension

lead to the “unequal evaluation of ballots,” another worry in Bush. 531 U.S. at 106.

Everyone’s ballot is worth the same under the extension.

       Looking beyond Bush, there appears to be no support for the district court’s equal

protection conclusion anywhere in our jurisprudence. Here, no voter will be treated

differently than any other voter as everyone will be able to have their absentee ballots

counted if mailed in on time and received on time. Moreover, in a sharp departure from the

ordinary voting-rights lawsuit, no one was hurt by this deadline extension. The extension

does not in any way infringe upon a single person’s right to vote: all eligible voters who

wish to vote may do so on or before Election Day.

       Indeed, several of the plaintiffs have already voted. See Moore, 2020 WL 6063332,

at *1–2. The extension simply makes it easier for more people to vote absentee in the

middle of a global pandemic that has killed over 200,000 Americans. How this implicates

the Equal Protection Clause—a key provision of the Reconstruction Amendments that

protects individuals’ right to equal protection under the law 8—is beyond our

understanding.


       8
         Cf. Baten v. McMaster, 967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27,
2020) (Niemeyer, J.) (“Despite the plaintiffs’ argument to the contrary, no vote . . . is
diluted. Every qualified person gets one vote and each vote is counted equally in
determining the final tally.”).
                                            12
       But there is more. Plaintiffs’ equal protection argument is plainly in conflict with

the Supreme Court’s recent action in Andino, where the Court permitted votes that lacked

a witness signature to be counted so long as they were cast before the Supreme Court’s

stay issued and were received within two days of the order. Andino, 2020 WL 5887393, at

*1. If the Board’s absentee ballot receipt deadline violates the Equal Protection Clause by

changing rules mid-election, so did the Supreme Court’s order in Andino.

       Nor is the perfunctory analysis of our dissenting colleagues on this point persuasive:

they merely reference state officials applying “different rules to different voters in the same

election” and concerns about “the diluting effect of illegal ballots.” Wilkinson and Agee

Dissenting Op. at 42–43. Whether ballots are illegally counted if they are received more

than three days after Election Day depends on an issue of state law from which we must

abstain.

       As for applying different rules to different voters, again, the Board’s change does

no such thing. All voters must abide by the exact same restriction: they must cast their

ballots on or before Election Day. The change impacts only an element outside the voters’

control: how quickly their ballots must be received to be counted. This change, of course,

may have its own important consequences for the health of our citizenry—in terms of

unnecessary infections avoided—and our democracy—in terms of lawful ballots cast and

counted.

                                             IV.

       Plaintiffs also believe that the Board violated the Elections Clause when they

extended the absentee ballot receipt deadline. But as the district court properly concluded,
                                              13
Plaintiffs lack standing to bring their Elections Clause claim. Moore, 2020 WL 6063332,

at *23–25. Two of the plaintiffs in Moore are leaders of their respective chambers in the

North Carolina General Assembly: the Speaker of the House (Moore) and the President

Pro Tempore of the Senate (Berger).

       In their current request for an injunction, they argue that they have standing to bring

an Elections Clause claim on behalf of the North Carolina General Assembly pursuant to

N.C. Gen. Stat. § 120-32.6(b), which provides in relevant part that “[w]henever the validity

or constitutionality of an act of the General Assembly or a provision of the Constitution of

North Carolina is the subject of an action in any State or federal court, the Speaker of the

House of Representatives and the President Pro Tempore of the Senate, as agents of the

State through the General Assembly, shall be necessary parties.” This provision does

nothing to confer standing on Plaintiffs Moore and Berger because the subject of this action

is a change by the Board, not the validity or constitutionality of an act of the General

Assembly or a provision of the North Carolina Constitution.

                                             V.

       Furthermore, even if Plaintiffs had standing to pursue the Elections Clause issue,

the Pullman abstention doctrine strongly counsels us, as a federal court, against exercising

jurisdiction over that claim. Pullman abstention applies where “there is (1) an unclear issue

of state law presented for decision (2) the resolution of which may moot or present in a

different posture the federal constitutional issue such that the state law issue is potentially

dispositive.” Educ. Servs., Inc. v. Md. State Bd. for Higher Educ., 710 F.2d 170, 174 (4th

Cir. 1983) (internal quotation marks omitted).
                                              14
       Here, Plaintiffs are asking federal courts to determine whether the Board acted

within the scope of its authority delegated by the Legislature. This is a close issue of state

law involving competing interpretations of North Carolina’s statutes governing election

procedures and implicating complex questions concerning the separation of powers in the

state. None of the parties have suggested or argued that state courts have already settled

this issue conclusively. Indeed, the state court that approved the Consent Judgment

considered and rejected Plaintiffs’ argument as to this issue, while the district court reached

the opposite conclusion. See Wise Intervenor-Appellees’ App’x at 454–56; Moore, 2020
WL 6063332, at *26–30. This very conflict suggests that the issue is far from settled. 9

       Nor is there any question that the resolution of this state law question is “potentially

dispositive.” Educ. Servs., 710 F.2d at 174. If a reviewing state court decides that the Board

acted within its authority, then there is plainly no Elections Clause problem. Conversely,

if the state court concludes that the Board lacked authority and declares the Consent

Judgment invalid, we will no longer have a case since that would moot all of the federal

constitutional claims.

       Indeed, we have previously deemed Pullman abstention appropriate where the

resolution of an issue concerning state delegation of authority would moot the

constitutional questions presented. See K Hope, Inc. v. Onslow Cnty., 107 F.3d 866 (4th




       9
         That being said, a state trial court approved of the ballot-receipt extension, and a
state appellate court declined to enjoin it. Accordingly, all evidence suggests that the state
courts do not believe the Board acted beyond its authority in ordering the extension.

                                              15
Cir. 1997) (unpublished table disposition). And contrary to the district court’s

misstatement, Moore, 2020 WL 6063332, at *11, the state-law question concerning the

scope of the Board’s authority remains squarely before the state courts. 10 See Wise

Intervenor-Appellees’ App’x at 686–92. “Where there is an action pending in state court

that will likely resolve the state-law questions underlying the federal claim,” the Supreme

Court has “regularly ordered abstention.” Harris Cnty. Comm’rs Ct. v. Moore, 420 U.S.
77, 83 (1975).

       Few cases implicate the “dual aims” of the Pullman abstention doctrine—“avoiding

advisory constitutional decisionmaking” and “promoting the principles of comity and

federalism”—more strongly than this one. Pustell v. Lynn Pub. Schs., 18 F.3d 50, 53 (1st

Cir. 1994). Thus, we should abstain from “needless federal intervention into local affairs.”
Id.

       Plaintiffs do not have standing to pursue their Elections Clause claim anyway. But

nonetheless, this issue may have implications for their Equal Protection claim as well.

       In assessing Plaintiffs’ likelihood of success on the merits regarding their Equal

Protection challenge to the receipt deadline extension, the district court rested its analysis

in part on the fact that the “change contravenes the express deadline established by the

General Assembly,” which is three days after Election Day. Moore, 2020 WL 6063332, at

*19; see also Wilkinson and Agee Dissenting Op. at 43 (appearing to agree with the district


       10
           Accordingly, although the district court is of course correct that we generally
“must predict how [a state’s] highest court would rule” when it has not yet done so, here,
we need not guess: we may simply allow this lawsuit to proceed, as it is presently doing,
in the state courts. Moore, 2020 WL 6063332, at *30.
                                             16
court’s analysis on this point by referring to “the diluting effect of illegal ballots”). Of

course, if the Board is the agent of the Legislature for purposes of the Elections Clause—

the very state-law issue from which we must abstain deciding—there is no contravention

and there are no illegal ballots.

                                               VI.

       In sum, Plaintiffs are not likely to succeed on the merits with their novel Equal

Protection theory. They lack standing to raise their Elections Clause challenge; even if they

did not, we ought to exercise Pullman abstention. Furthermore, all suggestions from the

state courts point to the conclusion that the Board properly exercised its legislative

delegation of authority. There is no irreparable harm from a ballot extension: again,

everyone must submit their ballot by the same date. The extension merely allows more

lawfully cast ballots to be counted, in the event there are any delays precipitated by an

avalanche of mail-in ballots.

       And the balance of equities is influenced heavily by Purcell and tilts against federal

court intervention at this late stage. Andino establishes that the appropriate status-quo

framework is the status quo created by the state’s actions, not by later federal court

interventions. We ought not to perpetuate any further this inappropriate intervention by

granting the “extraordinary and drastic remedy” of a preliminary injunction. CASA de Md.,

Inc. v. Trump, 971 F.3d 220, 241 (4th Cir. 2020) (Wilkinson, J.) (quoting Munaf v. Geren,

553 U.S. 674, 690–91 (2008)). Such a remedy would be particularly extraordinary here,

where the injunction would be granted by a federal appellate court in the first instance—

after a federal trial court, state trial court, and state appellate court all declined to do so.
                                               17
       And even if reasonable minds can disagree on the merits, an injunction is still

inappropriate here. The district court believed that Plaintiffs were likely to succeed on their

equal protection claims. But, pursuant to Purcell, the court concluded that injunctive relief

was inappropriate at this late date. Moore, 2020 WL 6063332, at *1. We rightfully do not

disturb that sound judgment from a judge who has been thoughtfully considering these

matters for months. Nor need we: the state appellate court has itself exercised control over

this matter and the Supreme Court of North Carolina stands ready to act thereafter. As the

district court wisely recognized, there is no need, in the middle of an ongoing election, for

the federal courts to intervene into the voting affairs of North Carolina.

       Accordingly, this Court must deny the requested injunction. To do otherwise would

risk endangering a great many of our doctrines, to say nothing of the health of the voters

of North Carolina as they attempt to safely exercise their right to vote.




                                              18
DIANA GRIBBON MOTZ, Circuit Judge, concurring in the denial of emergency

injunctive relief:

       I concur in full with Judge Wynn’s excellent opinion for the court. I write separately

to reiterate just two points.

       First, recent actions of the Supreme Court make clear that it is up to a state to decide

what election procedures are in effect on Election Day, and not federal courts. See,

e.g., Republican Party of Pa. v. Boockvar, Sec. of Pa., No. 20A54, 592 U.S. --- (Oct. 19,

2020); Andino v. Middleton, No. 20A55, 2020 WL 5887393 (U.S. Oct. 5, 2020). Indeed,

in a case strikingly similar to this one, the Supreme Court recently declined to grant a

stay where “the state election officials support the challenged decree.” Republican Nat’l

Comm. v. Common Cause Rhode Island, No. 20A28, 2020 WL 4680151 (U.S. Aug. 13,

2020). So too here. The North Carolina legislature by statute conferred authority on the

Board of Elections to “exercise emergency powers to conduct an election in a district where

the normal schedule is disrupted by” a “natural disaster.” N.C. Gen. Stat. § 163-27.1. That

two individual legislators disagree with this delegation of power by the legislature is of no

moment:     “individual members [of a state legislature] lack standing to assert the

institutional interests of a legislature” absent clear authorization. Virginia House of

Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1953 (2019).

       Second, the plaintiffs’ equal protection argument is deeply troubling. Quite unlike

the ordinary challenge to state election procedures, plaintiffs here have not asserted any

injury to their fundamental right to vote. See Anderson v. Celebrezze, 460 U.S. 780, 789

(1983). Rather, they challenge measures that remove burdens on other citizens exercising
                                              19
their right to vote. The dissent seeks to recast these measures, aimed at maximizing

citizens’ ability to have “a voice in the election,” Wesberry v. Sanders, 376 U.S. 1, 17

(1964), as ones with nefarious “diluting effect[s],” Dissenting Op. at 43 (quoting Gray v.

Sanders, 372 U.S. 368, 380 (1963)). Not so. To be sure, a state “may not, by later arbitrary

and disparate treatment, value one person’s vote over that of another.” Bush v. Gore, 531
U.S. 98, 105 (2000). But if the extension went into effect, plaintiffs’ votes would not count

for less relative to other North Carolina voters. This is the core of an Equal Protection

Clause challenge. See Reynolds v. Sims, 377 U.S. 533, 568 (1964) (“Simply stated, an

individual’s right to vote . . . is unconstitutionally impaired when its weight is in a

substantial fashion diluted when compared with votes of citizens living on other parts of

the State.”) (emphasis added). The extension does not dilute some votes relative to others

— rather, it has the same effect on all North Carolina voters.




                                             20
WILKINSON and AGEE, Circuit Judges, with whom NIEMEYER, Circuit Judge, joins,

dissenting:

       We dissent from the court’s grant of a hearing en banc in this case and the failure

of the court to grant appellants’ motions for injunctions against the North Carolina State

Board of Elections pending appeal. Because of this case’s importance, we judge it is

necessary to lay out our reasoning with clarity. This course is necessary in order to draw

attention to the accelerating pace of pre-election litigation in this country and all the

damaging consequences ensuing therefrom. 1

       Here, as in Andino v. Middleton, No. 20A55, 2020 WL 5887393 (U.S. Oct. 5, 2020),

we are faced with nonrepresentative entities changing election law immediately preceding

or during a federal election. In making those changes, they have undone the work of the

elected state legislatures, to which the Constitution clearly and explicitly delegates the

power to “prescribe[]” “[t]he Times, Places and Manner of holding Elections.” U.S. Const.

art. I, § 4, cl. 1. The Constitution does not assign these powers holistically to the state

governments but rather pinpoints a particular branch of state government—“the

Legislatures thereof.” Id. Whether it is a federal court—as it was in Andino—or a state

election board—as it is here—does not matter; both are unaccountable entities stripping



1
  Two cases are consolidated before us: Moore v. Circosta, No. 20-2107, and Wise v.
Circosta, No. 20-2104. For the sake of concision, we refer to Timothy Moore, Speaker of
the North Carolina House of Representatives, and Philip Berger, President Pro Tempore of
the North Carolina Senate, as the “legislative leader plaintiffs” and all the individual voter
plaintiffs in both cases as the “voter plaintiffs.” The defendants in both cases are the North
Carolina State Board of Elections and its officers, members, and Chair, whom we refer to
collectively as “the Board.”
                                             21
power from the legislatures. They are changing the rules of the game in the middle of an

election—exactly what Purcell v. Gonzalez, 549 U.S. 1 (2006), counsels against. By the

time the Board changed the rules, voters had cast over 150,000 ballots in North Carolina.

       Let’s understand the strategy that is being deployed here. The status quo is the

election law enacted by the North Carolina General Assembly. The Constitution grants

state legislatures that power. Principles of democratic accountability reinforce it. The fair

notice to all voters of election ground rules well in advance of Election Day commend it.

       Then along come the disruptive efforts of federal courts or, in this case, a state

election board to upend the set rules right in the middle of an election. The disruptors then

hail their action as the new status quo, which is (the irony of this is rich) claimed to be

beyond any power of disturbance.

       It takes no special genius to know what this insidious formula is producing. Our

country is now plagued by a proliferation of pre-election litigation that creates confusion

and turmoil and that threatens to undermine public confidence in the federal courts, state

agencies, and the elections themselves.

       Only by repairing to state legislative intent can we extricate ourselves from this

debilitating condition. The statutes of state legislatures are our sole North Star. When, as

here, the plain wording of those enactments is transgressed, the entire body politic pays a

grievous price. In the service of policy objectives, the majority is stripping state legislatures

of the responsibility our founding charter has assigned them. And in so doing, it has

encouraged others to regard state statutes as little more than advisory and for pre-election

litigants fair game.
                                               22
       Sometimes the state legislature will be in the hands of one party. Sometimes it will

be in the hands of the other. Sometimes control may be divided. It matters not. These laws

are what we as a nation have to live by, and to witness our democratic dissolution in this

manner is heart-rending for the many good Americans of all persuasions who still view

partisan advantage as subordinate to their country’s lasting welfare.

       As for Scarnati v. Boockvar, No. 20A53, 2020 WL 6128194 (U.S. Oct. 20, 2020),

where a stay was denied by the Supreme Court on a 4-4 vote: the circumstances here are

materially different. For one thing, the petition in Boockvar was brought to the court by

representatives of a single house of the Pennsylvania legislature, whereas here

representatives of both houses are united in their petition before the courts. In addition, the

questionable circumstances that plainly indicated a state agency’s subversion of the state

legislature’s intent were not present in the Pennsylvania case. The agency’s extension of

the statutory receipt deadline for mailed absentee ballots was twice as long as in the

Pennsylvania suit. Nor did the Pennsylvania action involve the elimination by an agency

of a statutory witness signature requirement. In short, this case presents a clean opportunity

for the Supreme Court to right the abrogation of a clear constitutional mandate and to

impart to the federal elections process a strong commitment to the rule of law.

       Allowing the Board’s changes to go into effect now, two weeks before the election

and after half a million people have voted in North Carolina, would cause yet further

intolerable chaos. Thus for the reasons that follow, we dissent and would grant the request

for an injunction pending appeal. We urge plaintiffs to take this case up to the Supreme

Court immediately. Not tomorrow. Not the next day. Now.
                                              23
                                             I.

                                             A.

       On June 12, 2020, Governor Roy Cooper signed into law the Bipartisan Elections

Act of 2020 (Bipartisan Elections Act), in which an overwhelming bipartisan majority of

the General Assembly amended North Carolina’s election procedures. See 2020 N.C. Sess.

Laws § 2020-17. Responding to the COVID-19 pandemic, the bill altered the state’s

election law to facilitate safe voting, while maintaining the integrity of the state’s elections.

In one key part, the law reduced the witness requirement for absentee ballots from two

witnesses to one witness on the condition that the witness include his or her name and

address with their signature. See id. § 1.(a). The General Assembly also left in place the

deadline for receipt of absentee ballots postmarked on or before Election Day; that deadline

continued to be “three days after the election by 5:00 p.m.” N.C. Gen. Stat. § 163-

231(b)(2)b.

       A series of state and federal lawsuits followed the passage of this law, challenging

its contents as well as unchanged provisions of North Carolina’s election code.

       In the first federal case, Democracy North Carolina and several North Carolinian

voters sued the Board in the Middle District of North Carolina. The court allowed the

Speaker of the North Carolina House of Representatives (Speaker) and the President Pro

Tempore of the North Carolina Senate (President Pro Tempore) to intervene in the case.

On August 4, Judge Osteen issued an order granting in part and denying in part the

preliminary injunction requested by the plaintiffs. See Democracy N.C. v. N.C. State Bd.

of Elections, No. 1:20-CV-457, 2020 WL 4484063, at *64 (M.D.N.C. Aug. 4, 2020). He
                                               24
upheld the one-witness requirement as constitutional and declined to supplant the

legislature by ordering the establishment of contactless drop boxes. Id. at *36, *45.

                                           B.

       Not even a week after Judge Osteen issued his opinion and order, the North Carolina

Alliance for Retired Americans and a different set of individual voters filed suit against the

State Board of Elections in the North Carolina Superior Court for the County of Wake. On

August 12, the Speaker and the President Pro Tempore filed a notice of intervention as of

right. On August 18, the plaintiffs requested a preliminary injunction and filed briefing and

evidence in support on September 4. On September 22, the plaintiffs and the Board

defendants jointly moved for entry of a consent decree. The legislative defendant-

intervenors opposed entry of the decree.

       The consent decree ordered three changes to North Carolina’s election procedures. 2

First, the decree extended the statutory receipt deadline for mailed absentee ballots

postmarked on or before Election Day by six days. Moore Appellant App. at 35. That

change trebled the legislature’s receipt deadline from three days to nine. Second, the decree

effectively eliminated the witness requirement for absentee ballots by creating a cure

process through which voters could—without a witness—self-certify their ballots. See id.

at 36. Third, the decree required the establishment of “a separate absentee ballot drop-off

station at each one-stop early voting location and at county board offices.” Id.




2
  These changes were outlined in three Board memoranda: the September 2020-19 memo,
the Numbered Memo 2020-22, and the Numbered Memo 2020-23.
                                             25
       On September 26, the Speaker and the President Pro Tempore along with three

individual voters sought a TRO and preliminary injunction in the Eastern District of North

Carolina to prohibit the implementation of these changes.

       On October 2, the state court entered the consent judgment, which it explained in

an October 5 opinion. The North Carolina Court of Appeals issued an administrative stay

against the consent decree on October 16, 2020, and lifted it without opinion on October

19, 2020.

       On October 3, Judge Dever, the federal judge in the Eastern District of North

Carolina, granted the requested TRO enjoining the implementation of the State Board’s

three memoranda until October 16, 2020, and transferred the case to Judge Osteen to hold

preliminary injunction hearings in conjunction with Democracy N.C. Moore v. Circosta,

No. 5:20-CV-507-D, 2020 WL 5880129, at *9 (E.D.N.C. Oct. 3, 2020). Without

considering plaintiffs’ Elections Clause claim, Judge Dever found their Equal Protection

Clause arguments “persuasive.” Id. at *5. He found that, by changing election rules after

the North Carolina election had begun, the Board “ignored the statutory scheme and

arbitrarily created multiple, disparate regimes under which North Carolina voters cast

absentee ballots.” Id. at *7. These actions led to a high likelihood of “a debasement or

dilution of the weight of a citizen’s vote,” id. at *6 (quoting Reynolds v. Sims, 377 U.S.
533, 554 (1964)), and an “arbitrary or disparate treatment of members of [the state’s]

electorate,” id. (quoting Bush v. Gore, 531 U.S. 98, 105 (2000) (per curiam)) (alteration in

original). The court issued the TRO as necessary “to maintain the status quo.” Id. at *7

(citing Purcell v. Gonzalez, 549 U.S. 1, 4–6 (2006) (per curiam)).
                                            26
                                             C.

       After hearings, Judge Osteen denied the preliminary injunction. He rejected the

defendant Board’s arguments that (1) the court lacked jurisdiction, (2) abstention was

appropriate, and (3) collateral estoppel barred the plaintiffs’ claims. Moore Appellant App.

at 93–101. In Democracy North Carolina, Judge Osteen issued an All Writs Act injunction

that prohibited the Board from instituting the witness requirement cure procedure, and that

injunction is not before this court on appeal. We note, however, that Judge Osteen found

that the Board (1) “mischaracterize[ed]” his August 4 “injunction in order to obtain

contradictory relief in another court,” Wise Appellant App. at 386, and (2) misrepresented

to him the arguments that it made to the state court, see id. at 388–89.

       Considering the voter plaintiffs’ Equal Protection Clause claims first, Judge Osteen

found that none had standing on their vote dilution theory, but that they did have standing

on their arbitrary and disparate treatment theory. Id. at 107–08. The voter plaintiffs

articulated a cognizable injury for that theory because they had already cast their absentee

ballots and thus had to meet a different standard for voting than the absentee voters who

had not yet voted when the Board issued its changes in September. Id. at 111–14. On the

Elections Clause claim, the court held that the legislative leaders lacked standing because

“[t]he General Assembly ha[d] not directly authorized Plaintiffs to represent its interests in

this specific case,” but rather its statutory authorization covered only intervening as

defendants when the constitutionality of a North Carolina statute was challenged. Id. at

140–43.



                                             27
       Judge Osteen found that the voter plaintiffs had established a likelihood of success

on the merits. Id. at 121. The Board’s actions were arbitrary because its witness cure

process contravened the duly enacted laws of the state legislature. See id. at 122–23. The

Board’s procedure allowed votes for which there was no witness at any point in the process,

and this created a preferred class of voters. Id. at 124. Judge Osteen noted that his August

4 injunction did not require the Board to do this, so it could not be the basis of settling the

state court lawsuit through the consent decree, which he characterized as “secretly-

negotiated.” Id. at 83, 124. The extension of the ballot deadline was also arbitrary because

the change “contravene[d] the express deadline established by the General Assembly.” Id.

at 126. Since these constitutional violations could not be remedied after the election, he

found that the voters would suffer irreparable harm. Id. at 134. However, he found that the

balance of the equities weighed against relief because he believed the Purcell principle,

which bars courts from changing election rules shortly before federal elections, applied to

prohibit him from entering an injunction so close to an election. Id. at 135–37.

       Despite not finding standing for the legislative plaintiffs, Judge Osteen nevertheless

addressed the merits of the Elections Clause claim and found that the Board had exceeded

its authority under North Carolina law because its rules had created “an unnecessary

conflict with the legislature’s choice” when it was under a statutory mandate to minimize

conflict with the state’s election law. Id. at 154.

       On October 15, the legislative leaders and the voter plaintiffs filed a notice of appeal

and requested an injunction pending resolution of their appeal to preserve the status quo.



                                              28
We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1) to review the denial of a

preliminary injunction.

                                             II.

       As a preliminary matter, the Board defendants present two reasons why the district

court could not hear plaintiffs’ claims. First, they argue that plaintiffs are collaterally

estopped from making their Equal Protection Clause argument in light of the North

Carolina state court decision. Second, they argue that the voter plaintiffs do not have

standing to seek relief. For the reasons discussed herein, they are mistaken.

                                             A.

       Collateral estoppel does not bar plaintiffs from raising their Equal Protection Clause

claim in federal court. We look to the preclusion law of North Carolina to make this

determination because “the Full Faith and Credit Act requires that federal courts give the

state-court judgment . . . the same preclusive effect it would have had in another court of

the same State.” Parsons Steel, Inc. v. First Ala. Bank, 474 U.S. 518, 525 (1986). In North

Carolina, under the doctrine of collateral estoppel, “the determination of an issue in a prior

judicial or administrative proceeding precludes the relitigation of that issue in a later action,

provided the party against whom the estoppel is asserted enjoyed a full and fair opportunity

to litigate that issue in the earlier proceeding.” Whitacre P’ship v. Biosignia, Inc., 591
S.E.2d 870, 880 (N.C. 2004). Defendants must establish that all requirements are satisfied.

Thomas M. McInnis & Assocs. v. Hall, 349 S.E.2d 552, 557 (N.C. 1986).

       In the instant case, the Board is attempting to collaterally estop the voter plaintiffs

from arguing that its rule changes and the state court consent decree violate their rights to
                                               29
vote under the Equal Protection Clause. Those voters were not party to the state court

litigation, so the Board must show that the voter plaintiffs in the instant case “[a]re in

privity with parties” to the state court case—that is, the legislative leaders. Id.

       In its broad contours, “‘privity’ for purposes of . . . collateral estoppel ‘denotes a

mutual or successive relationship to the same rights of property.’” Hales v. N.C. Ins. Guar.

Ass’n, 445 S.E.2d 590, 594 (N.C. 1994) (quoting Settle ex rel. Sullivan v. Beasley, 308
S.E.2d 288, 290 (N.C. 1983)). The North Carolina Supreme Court has said that “interest[]

in the same question” is not sufficient to establish privity. State ex rel. Tucker v. Frinzi,

474 S.E.2d 127, 130 (N.C. 1996) (quoting 47 Am. Jur. 2d Judgments § 663 (1995)). The

defendants point to no shared property rights between the legislative leaders and the voter

plaintiffs and offer only out-of-state precedent for the proposition that these parties’

relationship is one that can give rise to privity. Since the general rule in American law is

one of nonparty preclusion in only “limited circumstances,” Taylor v. Sturgell, 553 U.S.
880, 898 (2008), we decline to so extend North Carolina privity law and find that the voter

plaintiffs are not collaterally estopped from bringing their Equal Protection Clause claim.

       We also agree with Judge Osteen’s conclusion that the legislative plaintiffs are not

collaterally estopped from bringing their Elections Clause claim, and we reject defendants’

arguments to the contrary. As the Supreme Court explained in Arizona v. California, 530
U.S. 392, 414 (2000), the general American rule is that “consent judgments ordinarily

support claim preclusion but not issue preclusion.” Id. (quoting 18 Charles Alan Wright,

Arthur R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 4443, pp. 384-

85 (1981)). Although the consent decree discusses the release of claims against the Board,
                                              30
it evinces no intent to preclude the legislative leaders from litigating their Election Clause

claim in subsequent litigation. And the legislative leaders never consented to or signed the

consent decree. See Nash Cty. Bd. of Editors v. Biltmore Co., 640 F.2d 484 (4th Cir. 1981)

(under North Carolina law a “lack of actual consent” negates preclusion). And even if the

consent decree could have preclusive effect, our review of the record suggests that the

legislative plaintiffs did not have “a full and fair opportunity to litigate that issue in the

earlier proceeding,” Whitacre P’ship, 591 S.E.2d at 880. The state court addressed the

legislative leaders’ Election Clause argument in a single conclusory sentence without any

analysis. Under North Carolina preclusion law, plaintiffs are not barred from relitigating

the important Elections Clause issues they raise in this case.

                                            B.

       Article III of the U.S. Constitution limits federal courts to resolving “cases and

controversies,” of which “[t]he doctrine of standing is an integral component.” Miller v.

Brown, 462 F.3d 312, 316 (4th Cir. 2006). As the parties invoking federal jurisdiction,

plaintiffs “bear[] the burden of establishing standing.” Id. To do so, they must show that

their injury is (1) “actual[,] . . . not conjectural or hypothetical, (2) . . . traceable to the

challenged conduct[,] and (3)” redressable by a favorable court order. Id. (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). We first address the legislative

leaders’ standing to bring the Elections Clause claim and then turn to the voters’ standing

to bring the Equal Protection Clause claim.

       The Speaker and the President Pro Tempore have standing to bring a challenge

under the Elections Clause. Under North Carolina law, the Speaker and the President Pro
                                              31
Tempore jointly represent the interests of the General Assembly of North Carolina and can

pursue those interests in court. See N.C. Gen. Stat. § 1-72.2. Although the General

Assembly did not authorize this particular suit, that is just one possible indicium of

institutional injury, not a requirement. It is sufficient that the General Assembly authorized

them to represent their interests in court. And, unlike Virginia House of Delegates v.

Bethune-Hill, 139 S. Ct. 1945 (2019), in which a closely-divided Court did not find

standing, the legislative leaders in this case represent both houses and are asserting an

interest of the legislature qua legislature, not one of the state. Thus, this case is more

analogous to Arizona State Legislature v. Arizona Independent Redistricting Commission,

576 U.S. 787 (2015), in which the Court did finding legislative standing.

       In analyzing legislative standing, the Supreme Court has applied the same

framework from Lujan that governs general standing analysis. See Ariz. State Legislature,
576 U.S. at 799–800. The legislative leaders maintain that the General Assembly has been

injured by the Board usurping their authority under the Elections Clause to set “[t]he Times,

Places and Manner of holding Elections” because the Board’s rule changes contravene the

recently enacted election statute. Like the Arizona Legislature with its redistricting plan,

the North Carolina General Assembly claims its election timeline and witness requirement

have been “completely nullified” by impermissible executive action. Id. at 803 (quoting

Raines v. Byrd, 521 U.S. 811, 823 (1997)). This is a sufficiently concrete infringement on

the General Assembly’s constitutional prerogatives to proceed to the merits. And the

traceability and redressability prongs are also met because an injunction against the

implementation of the Numbered Memoranda would return the electoral procedures to the
                                             32
status quo, which the legislative leaders believe is consistent with the statute they enacted

and thus redresses their Elections Clause grievance.

       The voters have standing to bring an Equal Protection Clause claim. They argue that

the Board’s allowance of ballots without a witness and ballots received after the statutory

deadline arbitrarily and disparately treats them differently from other voters in violation of

the Equal Protection Clause. See Bush v. Gore, 531 U.S. 98, 104–05 (2000). Since the

Board’s procedural changes directly caused this alleged harm and an injunction would

return the electoral procedures to the status quo, the traceability and redressability prongs

of standing have been satisfied. For much the same reasons as the district court, we find

that the plaintiffs have demonstrated an actual injury they will suffer if they are correct on

the merits. Since some voter plaintiffs have already cast their absentee ballots, the effective

elimination of the witness requirement and the extension of the ballot receipt deadline

would create requirements for later voters that differed from those to which the plaintiffs

were subject. 3

       Therefore, we find that the voter plaintiffs have adequately pleaded facts to support

their standing to bring this case.

                                            III.

       To merit an injunction pending appeal, plaintiffs must show they are likely to

succeed on the merits of their appeal, that they will be irreparably injured absent an

injunction, that the equitable balance favors an injunction, and that an injunction benefits


3
 The voter plaintiffs also allege a harm stemming from vote dilution. Because a single
basis is sufficient to establish standing, we do not assess this argument.
                                              33
the public. See John Doe Co. v. Consumer Fin. Prot. Bureau, 849 F.3d 1129, 1131 (D.C.

Cir. 2017); Feldman v. Ariz. Sec’y of State’s Office, 843 F.3d 366, 367 (9th Cir. 2016). We

conclude that all four factors favor plaintiffs, and we therefore would issue the injunction

pending appeal.

       Ordinarily, we would hesitate to issue an injunction pending appeal. But two special

factors are present in this case. First, our disagreement with the district court is very narrow.

We agree with the district court’s conclusion that plaintiffs are likely to succeed on the

merits of their claims and that they will be irreparably injured absent a preliminary

injunction. However, the district court reasoned that the Purcell principle, which bars

courts from changing balloting rules shortly before federal elections, required denying a

preliminary injunction “even in the face of what appear to be clear violations.” Moore

Appellant App. at 158. We believe that Purcell requires the opposite result, and that it

operates to bar the Board from changing the rules at the last minute through a state-court

consent decree.

       Second, an injunction pending appeal is necessary to preserve the status quo,

properly understood. Exercising its constitutional power under the Elections Clause of the

U.S. Constitution, the General Assembly set rules for the upcoming election in response to

the COVID-19 pandemic. By changing those rules during an ongoing election, the Board

changed the status quo. Only an injunction pending appeal can “alleviate that ongoing

harm.” John Doe Co., 849 F.3d at 1137 (Kavanaugh, J., dissenting). Allowing the Board’s

changes to go into effect now, only two weeks before the election and after half a million

North Carolinians have voted, will cause chaos that equity cannot tolerate.
                                               34
                                            A.

       First, we agree with the district court that plaintiffs are likely to succeed on the

merits of their appeal. The Board has commandeered the North Carolina General

Assembly’s constitutional prerogative to set the rules for the upcoming federal elections

within the state. The Constitution explicitly grants the power to set the rules for federal

elections to the General Assembly. The Elections Clause states that “[t]he Times, Places,

and Manner of holding Elections for Senators and Representatives, shall be prescribed in

each State by the Legislature thereof; but Congress may at any time by Law make or alter

such Regulations.” U.S. Const. art. 1, § 4, cl. 1 (emphasis added). The Electors Clause

states that “[e]ach State shall appoint, in such Manner as the Legislature thereof may

direct,” electors for President and Vice President. U.S. Const. art. II, § 1, cl. 2 (emphasis

added); see also McPherson v. Blacker, 146 U.S. 1, 27 (1892) (explaining that this clause

“convey[s] the broadest power of determination” and “leaves it to the legislature

exclusively to define the method” of appointing presidential electors).

       Unlike many parts of the Constitution, these clauses speak in clear, direct language.

The power to regulate the rules of federal elections is given to a specific entity within each

State: the “Legislature thereof.” The word “legislature” was “not of uncertain meaning

when incorporated into the Constitution.” Smiley v. Holm, 285 U.S. 355, 365 (1932);

Hawke v. Smith, 253 U.S. 221, 227 (1920). In North Carolina, the legislative power is given

solely to the General Assembly. N.C. Const. art. II, § 1 (“The legislative power of the States

shall be vested in the General Assembly . . . .”).



                                             35
       But these clauses also embody the brilliance of other constitutional provisions: they

establish a check on the power of the state legislature. That power is given to one

institution: the United States Congress. This power is not given to the state courts, and it is

not given to the states’ executive branches. See, e.g., The Federalist No. 59 (Alexander

Hamilton) (discussing division of power between the state legislatures and Congress to

make federal election rules but mentioning no other branches of government). The

Founders knew how to distinguish between state legislatures and the State governments as

a whole. They did so repeatedly throughout the Constitution. See, e.g., U.S. Const. art. 1,

§ 2 (distinguishing between “State” and “State Legislature”). Therefore, the only plausible

inference from the constitutional text is that the term “legislature” unambiguously excludes

the power to regulate federal elections from state courts and executive-branch officials. 4

       Defendants argue that this is just a state-law case, and that the federal courts have

no business acting upon it. We agree with defendants that federalism and a robust respect

for the substantial authority of the state courts are essential to our constitutional order.



       4
         In Arizona State Legislature, the Court found that the legislative power of a State
to draw congressional district lines could be shared with other branches of state
government. 576 U.S. at 808–09 (“[O]ur precedent teaches us that redistricting is a
legislative function, to be performed in accordance with the State’s prescriptions for
lawmaking, which may include the referendum and the Governor’s veto.”). That case does
not control this one because the Arizona Constitution changed the state’s “lawmaking
process” to empower an entity in addition to the state legislature: the people acting through
referendum. Id. at 817–18. The Court’s analysis was also limited to the Elections Clause,
which was relevant to crafting congressional districts, and not the Electors Clause. Even if
Arizona State Legislature stands for the proposition that North Carolina could empower
the Board to change the election rules in federal presidential and legislative races consistent
with the Elections Clause and the Electors Clause, it is apparent that state law does not
authorize what the Board did in this case, as Judge Osteen concluded below.
                                              36
When the federal Constitution was ratified, the States retained sovereign powers, including

the general police power to pass legislation. When a state exercises the police power to

pass legislation, it is subject to the limits of its own constitution. And the responsibility of

determining the meaning of a state’s legislation belongs primarily to that state’s judiciary.

Federal courts must take great care not to intrude on that power. See, e.g., Erie R.R. Co. v.

Tompkins, 304 U.S. 64 (1938).

       But those weighty principles do not control in this case. The federal Constitution

did a bit more than just recognize the States’ preexisting police powers. It also granted state

legislatures a new power they did not possess before ratification: the power to set the rules

for federal elections. See U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 803 (1995).

Because federal elections “arise from the Constitution itself,” any “state authority to

regulate election to those offices . . . had to be delegated to, rather than reserved by, the

States.” Cook v. Gralike, 531 U.S. 510, 522 (2001). When the state legislatures exercise

this power, they are exercising a federal constitutional power that cannot be usurped by

other branches of state government. See Arizona State Legislature, 576 U.S. at 807–08

(distinguishing between state legislative powers “derived from the people of the State” and

those with a “source in the Federal Constitution” (quoting Hawke, 253 U.S. at 229–30)).

       Thus, a “significant departure from the [State’s] legislative scheme for appointing

Presidential electors” or for electing members of the federal Congress “presents a federal

constitutional question” we must answer. Bush v. Gore, 431 U.S. 98, 113 (2000)

(Rehnquist, C.J., concurring); see also Martin v. Hunter’s Lessee, 14 U.S. (1 Wheat) 304

(1816) (concluding Virginia court misinterpreted state law in order to reach a federal
                                              37
question); Richard H. Fallon, Jr., et al., Hart & Wechsler’s The Federal Courts and the

Federal System 487–88 (7th ed. 2015) (discussing how federal courts can answer

antecedent state-law questions to reach federal legal questions). Although we hesitate to

opine on state law, the constitutional delegation of power to the state legislature means that

“the text of [state] election law itself, and not just its interpretation by the courts of the

States, takes on independent significance.” Bush, 431 U.S. at 112–13 (Rehnquist, C.J.,

concurring). This obligates us to analyze state law to determine if the federal Constitution

was violated. The integrity of federal elections is not a simple state-law matter.

       In the present case, the Board does not even try to argue that the consent decree is

consistent with the Bipartisan Elections Act of 2020. Instead, the Board argues that it had

authority to change the election rules under N.C. Gen. Stat. § 163-27.1, which gives it

authority to “exercise emergency powers to conduct an election in a district where the

normal schedule is disrupted by” a “natural disaster,” “extremely inclement weather,” or

“an armed conflict.”

       We agree with the district court that the Board’s claim of statutory authority for its

actions is meritless. Although the COVID-19 pandemic is a traumatic event for the country,

it is not the type of “natural disaster” referred to by the statute. The statute envisions a

sudden disaster “where the normal schedule for the election is disrupted” and the General

Assembly does not have time to respond to it before a scheduled election. This limitation

on the statute is reinforced by the fact that it grants the Board power to make changes only

“in a district” where disruption occurs, suggesting the power is far more limited than the

Board suggests. A good example of a disaster that would qualify is if a hurricane devastated
                                             38
part of the State a couple of days before the election. Here, in contrast, the pandemic has

been ongoing for months and the General Assembly convened to adopt a bill specifically

intended to account for the conditions created by COVID-19. The Board cannot

characterize COVID-19 as a sudden disaster “where the normal schedule for the election

is disrupted.”

       Further, the statute envisions only minor departures from the General Assembly’s

election rules. The provision relied upon by the Board states that the Board “shall avoid

unnecessary conflict” with other provisions of the State’s election rules. N.C. Gen. Stat. §

163-27.1. Ignoring that language, the Board adopted major changes to the election law that

clearly clash with the General Assembly’s intent. Rarely will legislative intent be as

straightforward as it is in this case. Just a few months ago, an overwhelming bipartisan

majority of the General Assembly passed, and Governor Cooper signed, a bill setting the

rules for the upcoming election in light of the COVID-19 pandemic. Bipartisan Elections

Act of 2020, 2020 N.C. Sess. Laws § 2020-17. Although the General Assembly

substantially expanded mail-in voting and made it easier, it also retained important

limitations on that voting to combat potential voter fraud, a fight which “the State

indisputably has a compelling interest” in winning. Purcell, 549 U.S. at 4 (quoting Eu v.

S.F. Cty. Democratic Cent. Comm., 489 U.S. 214, 231 (1989)). For example, the General

Assembly shifted from requiring absentee voters to secure two witnesses to requiring only

one witness. Although that move expresses a desire to facilitate absentee voting, it also

expresses a firm desire to retain a witness requirement. The Board produced an

“unnecessary conflict” with state law in violation of N.C. Gen. Stat. § 163-27 by discarding
                                            39
the witness requirement in favor of a process in which voters could self-certify their ballots.

And the fact that the General Assembly maintained its deadline for the receipt of absentee

ballots, even as other states were significantly extending them, evinces an intent not to

allow absentee votes to be received well after the election. That the Board agreed to a

receipt day far later than the General Assembly enacted produced another “unnecessary

conflict” with state law in violation of N.C. Gen Stat. § 163-27. 5

       In light of such clear legislative intent, we cannot identify a significant rationale for

the Board’s decision to jettison the General Assembly’s election rules in a lawsuit. As is

unfortunately happening in just about every state where competitive elections are

occurring, a series of lawsuits were brought to challenge the state legislature’s choices. But

considering the Supreme Court’s well-established rule that courts should not change the

rules of federal elections shortly before they begin, and the long list of cases upholding

witness requirements and absentee ballot deadlines, these lawsuits had little chance of

success. Indeed, a federal judge upheld the rules that the Board voided just two months

ago. But a practically identical challenge was then brought in state court, and the Board

showed little or no interest in defending the General Assembly’s rules even after an initial

federal-court victory. The Board agreed to a consent decree that bargained away important



       5
         We also agree with Judge Osteen that the Board was not authorized to adopt these
rule changes under N.C. Gen. Stat. § 163-22(a), which allows the Board to adopt rules and
regulations for elections “so long as they do not conflict with any provisions” of the
General Assembly’s election rules. As discussed, the Board’s changes in this case flatly
contradict the rules set by the General Assembly. We also concur with Judge Osteen’s
conclusion that the Board did not have authority to change the election rules under N.C.
Gen. Stat. § 163-22.2.
                                              40
safeguards designed to protect the integrity of mail-in balloting. And Judge Osteen found

that the Board negotiated this deal secretly and without consulting the legislative leaders,

and it continued to advocate for the consent decree even though the leaders of the General

Assembly intervened and vigorously objected to it. We therefore cannot conclude that the

Board’s actions constituted a good faith effort to implement the General Assembly’s

election law.

       Finally, the Board’s actions appear to violate the North Carolina Constitution, which

establishes that the General Assembly is the “Legislature” and exercises all legislative

power under state law. N.C. Const. art. II, § 1 (“The legislative power of the States shall

be vested in the General Assembly . . . .”). And the North Carolina Supreme Court has

established a nondelegation doctrine limiting the ability of the General Assembly to

delegate legislative power to an executive agency. Adams v. N.C. Dep’t of Nat. & Econ.

Res., 249 S.E.2d 402, 410 (N.C. 1978) (“[T]he legislature may not abdicate its power to

make laws or delegate its supreme legislative power to any coordinate branch or to any

agency which it may create.”). Permissible delegations are limited to situations featuring

“complex conditions involving numerous details with which the Legislature cannot deal

directly.” N.C. Turnpike Auth. v. Pine Island, Inc., 143 S.E.2d 319, 323 (N.C. 1965). This

makes the Board’s broad interpretation of its emergency powers under N.C. Gen. Stat. §

163-27.1 even more implausible, as it would transform the provision from a clearly

acceptable narrow delegation into a dubiously broad delegation.

       We do not question the ability of the Board, or other state election boards, to make

minor ad hoc changes to election rules in response to sudden emergencies. There is a long
                                            41
history, both in North Carolina and in other states, of this power being exercised, and we

understand that this power is important to the smooth functioning of elections. For

example, if an electrical power outage halts voting in a precinct, we are confident that the

Board could legally extend voting in that precinct.

       But here the state legislature’s constitutional power is at stake. If we refuse to defend

the prerogative of the General Assembly to create election rules in a case as clear as this

one, the power of the state legislatures under the Elections Clause and the Electors Clause

will be at the mercy of other state-government actors. If non-representative state officials

can disregard a clear mandate from the state legislature merely by claiming state-law

authority, and if federal courts cannot review that claim, non-representative state officials

will be able to strip the state legislatures of their federal constitutional power whenever

they disagree with legislative priorities. The power of the people’s representatives over

elections will be jeopardized. That cannot be, and the Constitution does not allow it.

       We also agree with the conclusion of both Judge Osteen and Judge Dever that

plaintiffs have a good chance of vindicating their Equal Protection Clause claims on appeal.

As noted, the Board changed the rules after voters had cast over 150,000 ballots in North

Carolina. Plaintiffs’ Equal Protection Clause claims thus raise serious questions about the

scope of the Supreme Court’s one-person, one-vote principle, and the attendant limitations

on the ability of state officials to apply different rules to different voters in the same

election. See Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018) (“‘[V]oters who allege facts

showing disadvantage to themselves as individuals have standing to sue’ to remedy that

disadvantage.” (quoting Baker v. Carr, 369 U.S. 186, 206 (1962))); Reynolds v. Sims, 377
                                              42
U.S. 533, 555 (1964). By intentionally allowing votes to be cast that violate the Bipartisan

Elections Act of 2020, defendants created serious questions under the Equal Protection

Clause that should be considered on appeal. Anderson v. United States, 417 U.S. 211, 226

(1974) (“The right to an honest [vote count] is a right possessed by each voting elector, and

to the extent that the importance of his vote is nullified, wholly or in part, he has been

injured in the free exercise of a right or privilege secured to him by the laws and

Constitution of the United States.” (internal quotation marks and citation omitted)).

Because the Supreme Court has explained that the Equal Protection Clause protects against

“the diluting effect of illegal ballots,” Gray v. Sanders, 372 U.S. 368, 380 (1963), plaintiffs

are likely to succeed on their appeal of this claim.

                                            B.

       Second, the plaintiffs will suffer irreparable injury absent an injunction pending

appeal. The state legislative leaders will suffer irreparable injury if their carefully crafted

legislation for the upcoming election is upset. Enjoining a “State from conducting [its]

elections pursuant to a statute enacted by the Legislature . . . seriously and irreparably

harm[s] [the State].” Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018). As Chief Justice

Roberts has explained, the inability to “employ a duly enacted statute” is an irreparable

harm. Maryland v. King, 567 U.S. 1301, 1303 (2012) (Roberts, C.J., in chambers). This

irreparable harm is especially poignant in the present case because the General Assembly

adopted election rules specifically for this election, and allowing them to be disregarded

until after the election renders their legislative action completely pointless. As to the Equal



                                              43
Protection Clause claim, the injury the voter plaintiffs allege will necessarily come to pass

in the absence of an injunction, thus causing irreparable injury.

                                             C.

       Finally, we conclude that the balance of the equities and the public interest favor

plaintiffs. Endless suits have been brought to change the election rules set by state

legislatures. See Stanford-MIT Healthy Elections Project, COVID-Related Election

Litigation Tracker (last visited Oct. 19, 2020) (documenting 385 lawsuits filed against

election rules this year), https://healthyelections-case-tracker.stanford.edu/. This pervasive

jockeying threatens to undermine public confidence in our elections. And the constant court

battles make a mockery of the Constitution’s explicit delegation of this power to the state

legislatures.

       The Supreme Court has repeatedly made clear that courts should not change the

rules of a federal election in the “weeks before an election.” Purcell v. Gonzalez, 549 U.S.
1, 4 (2006) (per curiam); see also Republican Nat’l Comm. v. Democratic Nat’l Comm.,

140 S. Ct. 1205, 1207 (2020) (per curiam). The district court denied injunctive relief solely

on the basis of Purcell. We commend the district court for its good-faith effort to comply

with Purcell in a year where courts are too often meddling in elections. However, we

conclude the district court misunderstood how Purcell applies to this case. As the district

court observed, Purcell has traditionally been applied against federal courts changing the

rules shortly before elections. But there is no principled reason why this rule should not

apply against interferences by state courts and agencies. The victim of a last-minute

interference, whatever its source, is the same: a federal election. It is a difficult enough task
                                               44
to conduct an election in the middle of a pandemic without proliferating lawsuits and

constantly changing rules. Attempts to change election rules, whether facilitated in federal

or state court, cause the “judicially-created confusion” that the Purcell principle is designed

to guard against. See Republican Nat’l Comm., 140 S. Ct. at 1207. Whenever interference

occurs, it incentivizes an avalanche of partisan and destabilizing litigation against election

rules duly enacted by state legislatures. If Purcell did not apply in state courts, federal

election rules would continue to be at the mercy of litigation and rushed, last-minute

decisions by state judges in contravention of the delegation of authority by the Constitution

under the Elections Clause.

       Therefore, we conclude that Purcell requires granting an injunction pending appeal

in this case. The status quo, properly understood, is an election run under the General

Assembly’s rules—the very rules that have been governing this election since it began in

September. The Board and the North Carolina Superior Court for the County of Wake

impermissibly departed from that status quo approving changes to the election rules in a

consent decree in the middle of an election. Over 150,000 ballots had already been received

when the Board changed the rules, and its actions have draped a shroud of uncertainty upon

North Carolina’s elections. Now that over half a million votes have been cast, allowing the

Board’s changes to go into effect would cause even greater turbulence. Purcell counsels in

favor of ending this uncertainty by issuing injunctive relief pending appeal.

       The General Assembly established rules for orderly elections amidst a pandemic. A

wave of last-minute litigation in federal and state courts has resulted in North Carolina’s

rules changing repeatedly within a few weeks. This is happening as hundreds of thousands
                                              45
of North Carolinians have already voted in important elections. This chaos must end.

Because only an injunction pending appeal restores order, we would issue it.

                                          ⃰    ⃰    ⃰

       This phenomenon is hardly unique to North Carolina. Around the country, courts

are changing the rules of the upcoming elections at the last minute. It makes the promise

of the Constitution’s Elections and Electors Clauses into a farce. It disrespects the Supreme

Court’s repeated and clear command not to interfere so late in the day. This pernicious

pattern is making the courts appear partisan, destabilizing federal elections, and

undermining the power of the people to choose representatives to set election rules. By not

issuing the injunction pending appeal we propose in Part IV, this court has missed an

opportunity to stand athwart this destructive trend.

                                              IV.

       Our proposed injunction pending appeal would read as follows:

       Upon consideration of submissions relevant to appellants’ emergency

       motions for injunctions pending appeal, we hereby grant the motions. The

       North Carolina Board of Elections is enjoined from eliminating the North

       Carolina General Assembly’s requirement that absentee and mail-in ballots

       include a witness signature. See Elections Act of 2020, 2020 N.C. Sess. Laws

       § 2020-17. The North Carolina. Board of Elections is also enjoined from

       extending the deadline for the receipt of absentee and mail-in ballots beyond

       that established by the North Carolina General Assembly in N.C. Gen. Stat.

       § 163.231(b)(2)b. Under the General Assembly’s law, such absentee and
                                              46
mail-in ballots must be mailed and postmarked on or before Election Day,

and they must be received within “three days after the election by 5:00 p.m.”

This order will remain in effect until these cases are finally decided on the

merits, or until further notice by this Court.




                                       47
NIEMEYER, Circuit Judge, dissenting:

       I am pleased to join the dissenting opinion written by the panel majority. This case

was originally assigned to a panel, but the work of the panel was hastily preempted by an

en banc vote requested by the panel’s dissenter after the panel majority had shared its views

but before those views could be published.

       To be sure, an en banc hearing may be requested at anytime. But the traditional

practice of this court is for the assigned panel to hear a case and publish its opinion before

the court considers whether to rehear the case en banc. Once in a rare while, the court has

elected instead to hear a case en banc before consideration by a panel on the ground that

the extraordinary importance of the matter justifies the participation of the entire court.

But here, neither course was followed. The panel considered the case assigned to it and

promptly exchanged votes on the outcome. Finding that he had been outvoted, the

dissenting judge immediately initiated an en banc vote before the panel could even circulate

its views to the entire court, let alone to the public. This departure from our traditional

process strikes me as needlessly divisive — even considering the matter’s time sensitive

nature. I am saddened to see it, especially on a court that has taken such pride in its

collegiality.

       On the merits, the en banc action appears to be just as aggressive. After a substantial

number of North Carolina voters — well over 1,000,000 as of October 17, 2020 — have

voted and only two weeks before election day, the en banc majority now acts to permit

changes to balloting rules. Such action by the en banc majority, as the panel majority has



                                             48
explained, flies in the face of the principle that balloting rules for federal elections must

not be changed shortly before elections — indeed, in this case, during an election.

       I dissent from the preemptive en banc action in this case, and for the reasons given

by the panel majority, I vote to grant the requested injunction against implementation of

last minute ballot rules changes.




                                             49